UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7405


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAWN F. ENGLE, a/k/a Shawn Forrest Engle,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:09-cr-00070-RGD-FBS-1)


Submitted: January 5, 2021                                   Decided: February 22, 2021


Before DIAZ and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn F. Engle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawn F. Engle appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

conclude that the district court did not abuse its discretion in denying the motion.

See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating standard of

review). Accordingly, we affirm for the reasons stated by the district court. United

States v. Engle, No. 2:09-cr-00070-RGD-FBS-1 (E.D. Va. Sept. 1, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2